Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.

                                                       ADVANCE SHEET HEADNOTE
                                                                September 23, 2019

                                      2019 CO 77

No. 17SC339, Al Turki v. People

      By operation of law, the decision of the court of appeals case no. 14CA245 (Colo.

App. Apr. 6, 2017) is affirmed by an equally divided court. See C.A.R. 35(b).
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2019 CO 77

                      Supreme Court Case No. 17SC339
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 14CA245

                                   Petitioner:

                              Homaidan Al Turki,

                                        v.

                                  Respondent:

                      The People of the State of Colorado.

                        Affirmed by Operation of Law
                                   en banc
                              September 23, 2019


Attorneys for Petitioner:
Davis Graham & Stubbs LLP
Chad D. Williams
Shannon Wells Stevenson
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
Majid Yazdi, Senior Assistant Attorney General
      Denver, Colorado



PER CURIAM
JUSTICE SAMOUR does not participate.
¶1   Chief Justice Coats, Justice Boatright, and Justice Hart are of the

opinion that the judgment of the court of appeals should be affirmed;

whereas Justice Márquez, Justice Hood, and Justice Gabriel are of the

opinion that it should be reversed. Justice Samour does not participate.

¶2   Because the court is equally divided, the judgment of the court of

appeals is affirmed by operation of law. See C.A.R. 35(b).




                                     2